FILED
                            NOT FOR PUBLICATION                              NOV 17 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50129

              Plaintiff - Appellee,              D.C. No. 2:07-cr-00463-JFW-1

  v.
                                                 MEMORANDUM *
HOWARD CHEN,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                      Argued and Submitted November 6, 2009
                               Pasadena, California

Before: SCHROEDER and IKUTA, Circuit Judges, and SEDWICK, ** District
Judge.

       The district court did not err in denying Chen’s motion for an acquittal or

new trial on his conviction under 18 U.S.C. § 924(c) because, viewing the evidence

in the light most favorable to the government, any rational trier of fact could have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.
found Chen guilty beyond a reasonable doubt of possessing a firearm “in

furtherance of” the drug crime. See United States v. Thongsy, 577 F.3d 1036, 1040

(9th Cir. 2009). A rational juror could have found that at the time the deputy

sheriff stopped Chen, he was en route to an agreed-upon location to sell drugs and

had put the gun in the trunk of his rental car to have it available during the drug

transaction. See United States v. Hector, 474 F.3d 1150, 1157 (9th Cir. 2007).

      Nor did the district court err in denying Chen’s motion to suppress. The

challenged warrant indicated that the Welland Street house had been under

surveillance; that the agents observed Chen leave the Welland Street house and

without making any further stops, proceed to a location where Chen sold drugs;

and that Chen had set up a further drug sale transaction at an agreed-upon location

in Rosemead. In light of this information, and the logical inference that drugs may

be found in a house if a person leaves that house, makes no other stops, and is then

found in possession of drugs, the warrant was not “so lacking in indicia of probable

cause as to render official belief in its existence entirely unreasonable.” United

States v. Leon, 468 U.S. 897, 923 (1984) (quotation marks omitted).

      AFFIRMED.




                                          -2-